Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 24, 2018

                                    No. 04-17-00704-CV

                                    Russell AMSBERRY,
                                          Appellant

                                              v.

                                    Alejandra SALAZAR,
                                          Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-17196
                     The Honorable Angelica Jimenez, Judge Presiding


                                       ORDER
        Appellant has filed a Motion to Correct Supersedeas Bond Amount and For Stay of Post-
Judgment Discovery, in which he argues the trial court has erred in setting the amount of
supersedeas bond. Additionally, appellant requests that we stay execution of the judgment and
post-judgment discovery in this matter pending our review of the supersedeas bond amount. We
grant appellant’s request to stay execution of the judgment and post-judgment discovery pending
our review of the supersedeas bond. The execution of the judgment and all post-judgment
discovery is stayed in this matter pending further other from this Court. See TEX. R. APP. P.
24.4(c).


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court